Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 1 of 28




   EXHIBIT A
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 2 of 28




                               001
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 3 of 28




                               002
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 4 of 28




                               003
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 5 of 28




                               004
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 6 of 28




                               005
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 7 of 28




                               006
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 8 of 28




                               007
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 9 of 28




                               008
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 10 of 28




                                009
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 11 of 28




                                010
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 12 of 28




                                011
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 13 of 28




                                012
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 14 of 28




                                013
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 15 of 28




                                014
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 16 of 28




                                015
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 17 of 28




                                016
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 18 of 28




                                017
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 19 of 28




                                018
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 20 of 28




                                019
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 21 of 28




                                020
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 22 of 28




                                021
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 23 of 28




                                022
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 24 of 28




                                023
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 25 of 28




                                024
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 26 of 28




                                025
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 27 of 28




                                026
Case 1:19-cr-10459-RWZ Document 1526-1 Filed 12/04/20 Page 28 of 28




                                027
